Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-29 and 33-34 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural law and an abstract idea without significantly more. The claim(s) are drawn to methods recite(s) the relationship between nucleic acid SNP content, PSA level and an having or developing prostate cancer.  This relationship is a natural correlation, or a natural law.  Furthermore, “diagnosing” as set forth in step (d) of the claims is a process that can occur in the human mind, for example by reviewing a medical chart and drawing a conclusion, and so the claim sets forth an abstract idea that is a mental process.  This judicial exception is not integrated into a practical application because the claims do not apply the judicial exception in anyway.  The only steps in the claim in addition to the judicial exception are pre-solution data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only steps present in the claims in addition to the judicial exceptions are pre-solution data gathering steps are recited at an extremely high level of generality.  The steps of detecting alleles and measuring PSA are necessary steps to applying the judicial exceptions.  Simply appending well0understood, routine, conventional activities previously known to industry, specified at a high level of generality, to the judicial exception is not enough to qualify as significantly more when recited in a claim with a judicial exception.  Here the measuring of alleles by one of the broadly recited techniques covers practically all prior art known methods for detecting alleles, which were routine techniques at the time of the invention (see discussion in the specification, p. 12-13).  Furthermore, the step of measuring PSA is recited so broadly that it is merely an instruction to do so, with no limitation at all on how the measurement is conducted.   See MPEP 2106.05(A)(ii).  Additionally, adding mere data gathering in conjunction with a law of nature or abstract idea so that the data can be analyzed by a mental process is not enough to qualify as significantly more when recited in a claim with a judicial exception.   In the rejected claims, the method steps in addition to the judicial exceptions are mere data gathering steps.  See MPEP 2106.05(A)(iii).  The courts have recognized laboratory techniques for detecting DNA or enzymes in a sample, analyzing DNA to provide sequence information or detect allelic variants, amplifying and sequencing nucleic acid sequences, hybridizing a gene probe, and determining the level of a biomarker in blood by any means to be well-understood, routine, conventional activity in the life science arts.  Here the claims merely set forth data gathering steps recited at a high level of generality that were well-understood, routine, conventional activity in the life science arts, paired with a law of nature and abstract idea.  There is nothing in the claim that amounts to significantly more than the judicial exceptions themselves.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Witte (Nature Genetics, Vol. 39, No. 5, May 2007, pages 589-590) in view of Gundmundsson et al. (Nature Genetics, Vol. 39, No. 8, August 2007, pages 977-983).
Witte teaches that three regions of 8q24 have been identified as having therein variants that are strongly associated with prostate cancer.  Witte teaches the identity of a single variant from each of the regions, namely polymorphisms rs16901979, rs6983267, and rs1447295 (see Figure 1).  Witte teaches that while the individual associations of the 8q24 variants with prostate cancer are relatively modest, having an odds ratio of <2.0, a combination of multiple variants showed considerably larger associations (p. 580).   Witte suggests that an immediate implication of the findings they discuss is that it may be possible to develop a prediagnostic test for prostate cancer based on the associated variants.  
 	Witte et al. teach that these markers have been assayed in a variety of populations, a process which inherently includes obtaining a nucleic acid sample and detecting the nucleotides present in the sample.  Witte et al. do not teach detecting the alleles present at polymorphisms rs4430796 and rs1859962.  Witte et al. do not teach a specific methodology for detecting alleles.  
Gundmundsson et al. teach screening study populations to determine the allele present at polymorphic positions identified as rs4430796 and rs1859962 (p. 982).  Gundmundsson et al. teach initial screening of a panel of SNP markers, but teach that when all groups that they tested were combined, only these two SNP achieved genome-wide significance.  Gundmundsson et al. teach that the risks conferred by these variants are moderate individually (1.2 for each marker), but because they are common, their joint population attributable risk is substantial (p. 977).  Gundmundsson et al. teach employing beadchips to genotype alleles, this is a method which inherently includes obtaining a nucleic acid sample and detecting alleles by contacting with oligonucleotides that hybridize to respective nucleotide sequences comprising the alleles and detecting hybridization.  
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have combined the teachings of Witte et al. with those of Gundmundsson et al. so as to have provided a method of identifying a human subject as having an increased risk of developing prostate cancer which detects the alleles present at each of the five polymorphic positions employing a method which includes hybridization of relevant oligonucleotides.  Given that Witte et al. particularly name only rs16901979, rs6983267, and rs1447295 as exemplary markers in each of three different regions of chromosome 8 as being associated with prostate cancer, and Gundmundsson et al. teach that rs4430796 and rs1859962 were two markers for prostate cancer that were replicated in four different populations as being associated with disease, and it would have been obvious to conduct a method to assay an individual for each of these five markers as to obtain a more comprehensive picture of the disease-allele load of the individual.  Both references demonstrate that when the markers with individually low odds ratios were considered with additional markers, associations were stronger, it would have been expected that the combined test would be based on a set of markers with a stronger underlying odds ratio.   Furthermore, it is prima facie obvious to combine elements, each of which is taught by the prior art to be useful for the same purpose.  See MPEP 2144.06.  
	None of the references individually teaches detecting all five risk alleles.  However, screening of each of these regions, and indeed each of the polymorphic locations recited specifically the claims is taught by the references.  It would have been prima facie obvious to one having ordinary skill in the art to have combined the teachings of the references so as to have arrived at a method for screening for risk for prostate cancer, and to practice it on a large group of men, or even on any man to determine whether or not they carry risk alleles at these polymorphic positions.  A large population of men necessarily would have included a man who has all five risk alleles.  This assertion is supported by evidence in the current record where the combination of alleles was detected in test and control populations.  

Claims 20, 21, 26, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Witte (Nature Genetics, Vol. 39, No. 5, May 2007, pages 589-590) in view of Gundmundsson et al., and Amundadottir et al. (US 2009/0317799).  
 	Witte teaches that three regions of 8q24 have been identified as having therein variants that are strongly associated with prostate cancer.  Witte teaches the identity of a single variant from each of the regions, namely polymorphisms rs16901979, rs6983267, and rs1447295 (see Figure 1).  Witte teaches that while the individual associations of the 8q24 variants with prostate cancer are relatively modest, having an odds ratio of <2.0, a combination of multiple variants showed considerably larger associations (p. 580).   Witte suggests that an immediate implication of the findings they discuss is that it may be possible to develop a prediagnostic test for prostate cancer based on the associated variants.  
 	Witte et al. teach that these markers have been assayed in a variety of populations, a process which inherently includes obtaining a nucleic acid sample and detecting the nucleotides present in the sample.  Witte et al. do not teach detecting the alleles present at polymorphisms rs4430796 and rs1859962.  Witte et al. do not teach a specific methodology for detecting alleles.  
Gundmundsson et al. teach screening study populations to determine the allele present at polymorphic positions identified as rs4430796 and rs1859962 (p. 982).  Gundmundsson et al. teach initial screening of a panel of SNP markers, but teach that when all groups that they tested were combined, only these two SNP achieved genome-wide significance.  Gundmundsson et al. teach that the risks conferred by these variants are moderate individually (1.2 for each marker), but because they are common, their joint population attributable risk is substantial (p. 977).  Gundmundsson et al. teach employing beadchips to genotype alleles, this is a method which inherently includes obtaining a nucleic acid sample and detecting alleles by contacting with oligonucleotides that hybridize to respective nucleotide sequences comprising the alleles and detecting hybridization.  
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have combined the teachings of Witte et al. with those of Gundmundsson et al. so as to have provided a method of identifying a human subject as having an increased risk of developing prostate cancer which detects the alleles present at each of the five polymorphic positions employing a method which includes hybridization of relevant oligonucleotides.  Given that Witte et al. particularly name only rs16901979, rs6983267, and rs1447295 as exemplary markers in each of three different regions of chromosome 8 as being associated with prostate cancer, and Gundmundsson et al. teach that rs4430796 and rs1859962 were two markers for prostate cancer that were replicated in four different populations as being associated with disease, and it would have been obvious to conduct a method to assay an individual for each of these five markers as to obtain a more comprehensive picture of the disease-allele load of the individual.  Both references demonstrate that when the markers with individually low odds ratios were considered with additional markers, associations were stronger, it would have been expected that the combined test would be based on a set of markers with a stronger underlying odds ratio.   Furthermore, it is prima facie obvious to combine elements, each of which is taught by the prior art to be useful for the same purpose.  See MPEP 2144.06.  
	None of the references individually teaches detecting all five risk alleles.  However, screening of each of these regions, and indeed each of the polymorphic locations recited specifically the claims is taught by the references.  It would have been prima facie obvious to one having ordinary skill in the art to have combined the teachings of the references so as to have arrived at a method for screening for risk for prostate cancer, and to practice it on a large group of men, or even on any man to determine whether or not they carry risk alleles at these polymorphic positions.  A large population of men necessarily would have included a man who has all five risk alleles.  
Witte et al. and Gundmundsson et al. do not teach measuring the PSA level in the subject.
	However, Amundadottir et al. (US 2009/0317799) teaches a SNP based assay for determining prostate cancer risk and suggests such an assay could be carried out prior to, concurrent with or after a PSA assay (¶0119).  
	Thus, at the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method taught by Witte et al. and Gundmundsson et al. so as to have additionally measured the PSA of individuals.  It would also have been prima facie obvious to one having ordinary skill in the art to have modified the method taught by Gundmundsson et al. and Witte et al. so as to have administered a PSA test to individuals being tested for risk or identified as at risk of having prostate cancer, in order to provide a more complete picture of the risk factors of the individual, since the PSA test was known to also be a marker for prostate cancer risk at the time the invention was made.  Likewise, it is noted that the tests taught by all of the references, namely the PSA and the SNP tests are all for detecting risk of prostate cancer.  It is prima facie obvious to combine elements, each of which is taught by the prior art to be useful for the same purpose.  See MPEP 2144.06.  
 Regarding claims 26 and 28 which additionally include steps of “diagnosing the subject as having prostate cancer” and “identifying the subject as having an increased risk of developing prostate cancer” the references all teach that the relevant SNP and the PSA test are indicators of the presence of prostate cancer.  Thus, it follows that identifying risk or diagnosing prostate cancer based would prima obvious in view of the prior art which teaches the SNP and PSA are correlated with the presence of prostate cancer.  In either case, the “diagnosing” or “identifying” does not result in any manipulative difference between prior art method and the claimed method, the step merely directs how one thinks about the outcome of the manipulative portions of the method.  Here the “diagnosing” and “identifying” are non-functional descriptive steps. In either claim the limitation adds no novelty to the method, which is otherwise obvious in view of the prior art, because there is no novel and unobvious functional relationship between the descriptive language and the manipulative steps of the claim.  Identifying a patient or diagnosing a patient, with no associated further action, does not have any further function, it does not transform the process of detecting polymorphisms and measuring PSA levels.  Irrespective of what one mentally diagnoses or identifies, the actual manipulative method is the same and the diagnosing or identifying adds no additional outcome.  Furthermore, the instant specification does not define what is required to accomplish “diagnosing" or “identifying,” other than determining nucleotides present at the relevant position and the PSA level. The specification merely indicates that once the nucleotide statuses and PSA are determined, then the identifying or diagnosing is correlative to the allele status without any additional process step. As such, the diagnosing or identifying step is interpreted as a necessary result of the obtaining and detecting steps. That is, once it is known the genotype, the identification or genotype has been determined. The specification does not appear to require or suggest anything further is necessary.

	
Claims 20, 21, 26, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farkas et al. (Urology 52(3)1998, pages 444-448) in view of Witte (Nature Genetics, Vol. 39, No. 5, May 2007, pages 589-590) in view of Gundmundsson et al.  
 	Farkas et al. discuss the prostate antigen test and teach that it is effective in discovering new cancers that are significant and can be treated.  Farkas et al. teach that the test is recommended for all men from the age of 50.  
	Farkas et al. therefore tach a method of measuring PSA in a subject.  
Farkas et al. do not teach a subject having particular alleles or method that include obtaining a nucleic acid sample and detecting alleles.  
Witte teaches that three regions of 8q24 have been identified as having therein variants that are strongly associated with prostate cancer.  Witte teaches the identity of a single variant from each of the regions, namely polymorphisms rs16901979, rs6983267, and rs1447295 (see Figure 1).  Witte teaches that while the individual associations of the 8q24 variants with prostate cancer are relatively modest, having an odds ratio of <2.0, a combination of multiple variants showed considerably larger associations (p. 580).   Witte suggests that an immediate implication of the findings they discuss is that it may be possible to develop a prediagnostic test for prostate cancer based on the associated variants.  
 	Witte et al. teach that these markers have been assayed in a variety of populations, a process which inherently includes obtaining a nucleic acid sample and detecting the nucleotides present in the sample.  Witte et al. do not teach detecting the alleles present at polymorphisms rs4430796 and rs1859962.  Witte et al. do not teach a specific methodology for detecting alleles.  
Gundmundsson et al. teach screening study populations to determine the allele present at polymorphic positions identified as rs4430796 and rs1859962 (p. 982).  Gundmundsson et al. teach initial screening of a panel of SNP markers, but teach that when all groups that they tested were combined, only these two SNP achieved genome-wide significance.  Gundmundsson et al. teach that the risks conferred by these variants are moderate individually (1.2 for each marker), but because they are common, their joint population attributable risk is substantial (p. 977).  Gundmundsson et al. teach employing beadchips to genotype alleles, this is a method which inherently includes obtaining a nucleic acid sample and detecting alleles by contacting with oligonucleotides that hybridize to respective nucleotide sequences comprising the alleles and detecting hybridization.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method for screening for cancer risk taught by Farkas et al. so as to have additionally included testing for markers for prostate cancer risk.  The methods taught in each of the references all are directed towards testing for markers for the presence of prostate cancer.  It is prima facie obvious to combine elements, each of which is taught by the prior art to be useful for the same purpose.  See MPEP 2144.06
Given that Witte et al. particularly name only rs16901979, rs6983267, and rs1447295 as exemplary markers in each of three different regions of chromosome 8 as being associated with prostate cancer, and Gundmundsson et al. teach that rs4430796 and rs1859962 were two markers for prostate cancer that were replicated in four different populations as being associated with disease, and it would have been obvious to conduct a method to assay an individual for PSA as well as each of these five markers as to obtain a more comprehensive picture of the disease risk load of the individual.  The reference related to the SNP markers demonstrate that when the markers with individually low odds ratios were considered with additional markers, associations were stronger, it would have been expected that the combined test would be based on a set of markers with a stronger underlying odds ratio.     
None of the references individually teaches detecting all five risk alleles.  However, screening of each of these regions, and indeed each of the polymorphic locations recited specifically the claims is taught by the references.  It would have been prima facie obvious to one having ordinary skill in the art to have combined the teachings of the references so as to have arrived at a method for screening for risk for prostate cancer, and to practice it on a large group of men, or even on any man to determine whether or not they carry risk alleles at these polymorphic positions.  A large population of men necessarily would have included a man who has all five risk alleles.
Regarding claims 26 and 28 which additionally include steps of “diagnosing the subject as having prostate cancer” and “identifying the subject as having an increased risk of developing prostate cancer” the references all teach that the relevant SNP and the PSA test are indicators of the presence of prostate cancer.  Thus, it follows that identifying risk or diagnosing prostate cancer based would prima obvious in view of the prior art which teaches the SNP and PSA are correlated with the presence of prostate cancer.  In either case, the “diagnosing” or “identifying” does not result in any manipulative difference between prior art method and the claimed method, the step merely directs how one thinks about the outcome of the manipulative portions of the method.  Here the “diagnosing” and “identifying” are non-functional descriptive steps. In either claim the limitation adds no novelty to the method, which is otherwise obvious in view of the prior art, because there is no novel and unobvious functional relationship between the descriptive language and the manipulative steps of the claim.  Identifying a patient or diagnosing a patient, with no associated further action, does not have any further function, it does not transform the process of detecting polymorphisms and measuring PSA levels.  Irrespective of what one mentally diagnoses or identifies, the actual manipulative method is the same and the diagnosing or identifying adds no additional outcome.  Furthermore, the instant specification does not define what is required to accomplish “diagnosing" or “identifying,” other than determining nucleotides present at the relevant position and the PSA level. The specification merely indicates that once the nucleotide statuses and PSA are determined, then the identifying or diagnosing is correlative to the allele status without any additional process step. As such, the diagnosing or identifying step is interpreted as a necessary result of the obtaining and detecting steps. That is, once it is known the genotype, the identification or genotype has been determined. The specification does not appear to require or suggest anything further is necessary.

Claim 25 and 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Witte (Nature Genetics, Vol. 39, No. 5, May 2007, pages 589-590) in view of Gundmundsson et al., and further in view of Johns and Houlston (previously cited). 
Claims 23, 24, 27, 29, 30, 31, 33, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Witte (Nature Genetics, Vol. 39, No. 5, May 2007, pages 589-590) in view of Gundmundsson et al., Amundadottir et al, and further in view of Johns and Houlston (previously cited).
Claims 23, 24, 27, 29, 30, 31, 33, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farkas et al. (Urology 52(3)1998) in view of Witte (Nature Genetics, Vol. 39, No. 5, May 2007, pages 589-590) in view of Gundmundsson et al., and further in view of Johns and Houlston (previously cited). 
 	The teachings of Witte, Gundmundsson, Amundadottir, and Farkas as they apply to the rejected claims are given previously in this office action and are incorporated here by reference.  
	None of these references specify that the subject has a family history of prostate cancer.  Johns and Houlston teach that men with a family history of prostate cancer have a significantly greater risk of developing prostate cancer than those with no such history, where the risk for first-degree relatives was 2.5 and the risk for men with two affected relatives was increased 3.5 fold.  
It would have been obvious to provide the diagnostic test set forth by either Witte in view of Gundmundsson et al., or Witte in view of Gundmundsson et al. and Amundadottir, or Farkas in view of Witte or Gundmundsson et al.  test as a diagnostic test for prostate cancer on any male individual, and especially those with a family history of prostate cancer, in order to provide a means to assess these men for possible risk factors for prostate cancer, particularly since Johns and Houlston teach that men with a family history of prostate cancer have a significantly greater risk of developing prostate cancer than those with no such history.  Furthermore, with regard to claims that set forth that detection of the five SNP and family history of prostate cancer indicate an odds ratio of prostate cancer 9.46 or greater, this statement is a statement of an inherent property, and does not require any further action that distinguishes from the method that is obvious in view of the references.  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet C Switzer whose telephone number is (571) 272-0753.  The examiner can normally be reached on Monday through Wednesday from 9:00 AM until 5:30 PM.    
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached by calling (571) 272-0731.  
The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-0507.  Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/JULIET C SWITZER/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        



December 3, 2022